United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.N., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, DALLAS FORT WORTH
AIRPORT, Coppell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1613
Issued: February 7, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 5, 2011 appellant filed a timely appeal of a June 14, 2011 Office of Workers’
Compensation Programs’ (OWCP) merit decision finding an overpayment. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the case.
ISSUES
The issues are: (1) whether appellant received an overpayment in the amount of
$19,144.93 for the period September 27, 2005 through September 30, 2008; and (2) whether
OWCP properly denied waiver of recovery of the overpayment.

1

5 U.S.C. § 8101 et seq.

On appeal, appellant alleged that the Office of Personnel Management (OPM) was to
reimburse OWCP for disability paid between September 27, 2005 and September 30, 2008 in the
amount of $19,144.93. He stated that there was a clerical error.
FACTUAL HISTORY
On May 9, 2003 appellant, then a 36-year-old bagger screener, filed a traumatic injury
claim alleging that he injured his right knee in the performance of duty. OWCP accepted his
claim for contusion of the right knee on June 26, 2003. On August 10, 2004 appellant underwent
a right knee arthroscopy, partial meniscectomy and synovectomy. OWCP referred him for
vocational rehabilitation services. The vocational rehabilitation counselor identified positions
within appellant’s work abilities including user support analyst. In a letter dated June 14, 2005,
OWCP proposed to reduce his wage-loss compensation based on his capacity to earn wages as a
user support analyst. By decision dated July 14, 2005, OWCP reduced appellant’s compensation
benefits effective August 7, 2005 based on his wage-earning capacity.
On August 13, 2008 appellant elected to receive retirement benefits effective
September 27, 2005. In a letter dated August 14, 2008, OWCP requested $20,444.55 from OPM
as reimbursement for compensation paid him from September 27, 2005 through August 2, 2008.
Appellant underwent additional knee surgery on March 30, 2009 for a right medial
compartment partial arthroplasty and right anterior cruciate ligament repair.
An OWCP claims examiner spoke with Michael Flagg from the Office of Personnel
Management on August 6, 2008 regarding appellant’s election of the OPM annuity and
confirmed that he received $935.00 from OPM. Nothing had been offset for the reimbursement
of compensation received during the election period as requested by OWCP in the August 14,
2008 letter. On August 12, 2008 OWCP received a check in the amount of $2,444.50 from the
United States Treasury on behalf of appellant.
On May 12, 2011 OWCP made a preliminary determination that appellant had received
an overpayment of compensation in the amount of $19,144.93 because he elected retirement
annuity on September 27, 2005 but received wage-loss compensation for total disability through
September 30, 2008. It found that he was without fault in the creation of the overpayment.
OWCP provided appellant with a calculation of the amount of the overpayment totaling
$21,589.43, less the $2,444.50 payment by OPM resulting in an outstanding overpayment
balance of $19,144.93. It requested that he complete an overpayment recovery questionnaire and
provide financial information supporting waiver within 30 days. Appellant did not comply with
the request for information within the allotted time.
By decision dated June 14, 2011, OWCP finalized the overpayment in the amount of
$19,144.93 and declined to waive the overpayment. It requested that appellant repay the
overpayment in the amount of $550.00 a month until the repayment was complete.

2

LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA2 provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.3
Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, he
may not receive salary, pay or remuneration of any type from the United States, except for
services actually performed or for certain payments related to service in the armed forces,
including benefits administered by the Department of Veterans Affairs unless such benefits are
payable for the same injury or the same death being compensated for under FECA.4 The
implementing regulations provide that a beneficiary may not receive wage-loss compensation
concurrently with a federal retirement or survivor annuity.5 The beneficiary must elect the
benefit that he or she wishes to receive.6
ANALYSIS -- ISSUE 1
Appellant received OPM benefits as of September 27, 2005 based on his August 13, 2008
election form. As such, any wage-loss compensation he received from OWCP after
September 27, 2005 constitutes an overpayment of compensation.7 The record establishes that
OWCP paid appellant compensation until September 30, 2008; thus he received an overpayment.
The Board will affirm the fact of overpayment as no offset as made to prevent the receipt of dual
benefits.
OWCP calculated the overpayment as $21,589.43 for the period September 27, 2005
through September 30, 2008. It reduced the overpayment by the payment received from OPM of
$2,444.50 to total an outstanding overpayment of $19,144.93.8

2

5 U.S.C. §§ 8101-8193, 8102.

3

Id.

4

Id. at § 8116(a).

5

20 C.F.R. § 10.421(a).

6

Id.

7

Franklin L. Bryan, 56 ECAB 310 (2005); A.L.., Docket No. 09-1529 (issued January 13, 2010).

8

OWCP’s procedure manual explains that there is an agreement between OWCP and OPM which allows for
offset against amounts payable for the retirement and disability funds if there are accrued benefits which have not
yet been paid to the debtor, because of a retroactive election of benefits. Under this agreement, OPM will reimburse
OWCP up to the amount of accrued benefits without certification of notice to satisfy due process. Federal (FECA)
Procedure Manual, Part 6 -- Debt Management, Debt Liquidation, Chapter 6.300.9(a) (May 2004).

3

LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that when an overpayment of compensation occurs
“because of an error of fact of law,” adjustment or recovery shall be made by decreasing later
payments to which the individual is entitled.9 The only exception to this requirement that an
overpayment must be recovered is set forth in section 8129(b):
“Adjustment or recovery by the United States may not be made when incorrect
payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of FECA or would be against
equity and good conscience.”
Thus, a finding that appellant was without fault is not sufficient, in and of itself, for
OWCP to waive the overpayment. OWCP must exercise it discretion to determine whether
recovery of the overpayment would “defeat the purpose of FECA or would be against equity and
good conscience,” pursuant to the guidelines provided in the implementing federal regulations.
Section 10.436 of the implementing regulations10 provide that recovery of an
overpayment will defeat the purpose of FECA if recovery would cause hardship to a currently or
formerly entitled beneficiary such that: (a) the beneficiary from whom OWCP seeks recovery
needs substantially all of his current income, including compensation benefits, to meet current
ordinary and necessary living expenses; and (b) the beneficiary’s assets do not exceed the
resource base of $4,800.00 for an individual.11 An individual is deemed to need substantially all
of his or her current income to meet current ordinary and necessary living expenses if monthly
income does not exceed monthly expenses by more than $50.00. In other words, the amount of
monthly funds available for debt repayment is the difference between current income and
adjusted living expenses (i.e., ordinary and necessary living expenses plus $50.00).12
Recovery of an overpayment is considered to be against equity and good conscience
when any individual, in reliance on such payments or on notice that such payments would be
made, gives up a valuable right or changes his position for the worse.13 Conversion of the
overpayment into a different form, such as food, consumer goods, real estate, etc., from which
the claimant derived some benefit, is not to be considered a loss.14

9

5 U.S.C. § 8129(a).

10

20 C.F.R. § 10.436.

11

Id. at § 10.436; Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions,
Chapter 6.200.6.a(1)(b) (October 2004).
12

Id.

13

20 C.F.R. § 10.437(b).

14

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6.b(3) (October 2004).

4

ANALYSIS -- ISSUE 2
Appellant did not submit a completed overpayment recovery questionnaire or any
financial information outlining his income, expenses and assets. As he did not submit complete
financial information, there was insufficient evidence before OWCP to determine that recovery
of the overpayment would defeat the purpose of FECA or would be against equity and good
conscience.15 As appellant failed to submit the requested information, as required by section
10.438 of its regulations, he was not entitled to a waiver.16 The Board finds that OWCP properly
denied waiver of the $19,144.93 overpayment of compensation.
With respect to the recovery of the overpayment, the Board notes its jurisdiction on
appeal is limited to reviewing those cases where OWCP seeks recovery from continuing
compensation benefits under FECA.17 As appellant is no longer in receipt of compensation
under FECA, the Board has no jurisdiction over this aspect of his case.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $19,144.93 for the period September 27, 2005 through September 30, 2008 for which he was
not at fault and for which he did not establish that he was entitled to waiver of recovery of the
overpayment.

15

See id. at § 10.438(a) (in requesting waiver, the overpaid individual has the responsibility for providing
financial information).
16

Id.

17

D.R., 59 ECAB 148 (2007).

5

ORDER
IT IS HEREBY ORDERED THAT the June 14, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 7, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

